Exhibit 10.3

 

Notice of Grant of Award and

Restricted Stock Unit Agreement

  

Fair Isaac Corporation

ID: 94-1499887

901 Marquette Avenue, Suite 3200

Minneapolis, MN 55402

  

Name

Address

City State Zip

  

Award Number:

Plan:

Effective                     , you have been granted an award of
            Restricted Stock Units. These units are restricted until the vesting
date(s) shown below, at which time you will receive shares of Fair Isaac
Corporation (the “Company”) common stock.

The award will vest in increments on the date(s) shown below.

 

Shares

   Vesting Date      

By your signature below, you acknowledge that this award is granted under and
governed by the terms and conditions of the Company’s 2012 Long-Term Incentive
Plan (the “Plan”) and the Restricted Stock Unit Agreement, which are attached to
and made a part of this document.

 

 

  

 

   Date    Fair Isaac Corporation      

 

  

 

Name    Date   

                             Page 1 of 1

                             Date:

                             Time:



--------------------------------------------------------------------------------

Fair Isaac Corporation

2012 Long-Term Incentive Plan

Employee Restricted Stock Unit Award Agreement (U.S.)

Terms and Conditions*

 

1. Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Agreement and the Plan, an Award of the number
of Units specified on the cover page of this Agreement, each representing the
right to receive one Share of the Company’s common stock. The Units granted to
you will be credited to an account in your name maintained by the Company or its
agent. This account shall be unfunded and maintained for book-keeping purposes
only, with the Units simply representing an unfunded and unsecured obligation of
the Company.

 

2. Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than a
transfer upon your death in accordance with your will, by the laws of descent
and distribution or pursuant to a beneficiary designation submitted in
accordance with Section 6(d) of the Plan. Any attempted transfer in violation of
this Section 2 shall be of no effect and may result in the forfeiture of all
Units. The Units and your right to receive Shares in settlement of the Units
under this Agreement shall be subject to forfeiture as provided in Section 4 of
this Agreement until satisfaction of the vesting conditions set forth in
Section 3 of this Agreement.

 

3. Vesting of Units.

(a) Scheduled Vesting. If you remain an Employee of the Company or any of its
Affiliates continuously from the Grant Date specified on the cover page of this
Agreement, then the Units will vest in the numbers and on the dates specified in
the vesting schedule on the cover page of this Agreement.

(b) Accelerated Vesting. Vesting of the Units will be accelerated if your
Service to the Company or any Affiliate terminates because of your death or
Disability, as provided in Section 6(e)(2) of the Plan. Vesting will also be
accelerated under the circumstances described in Section 13(d) of the Plan and
may be accelerated by action of the Committee in accordance with Sections
3(b)(2), 13(b)(3) and 13(c) of the Plan. Vesting may also be accelerated upon
the occurrence of events and in accordance with the terms and conditions
specified in any other written agreement you have with the Company.

 

4. Service Requirement. Except as otherwise provided in accordance with
Section 3(b) of this Agreement, if you cease to be an Employee of the Company or
any of its Affiliates prior to the vesting date(s) specified on the cover page
of this Agreement, you will forfeit all unvested Units. Your Service as an
Employee will be deemed continuing while you are on a leave of absence approved
by the Company in writing or guaranteed by applicable law or other

 

 

* To the extent any capitalized term used in this Agreement is not defined, it
has the meaning assigned to it in the Plan as the Plan currently exists or as it
is amended in the future.



--------------------------------------------------------------------------------

written agreement you have entered into with the Company (an “Approved Leave”).
If you do not resume providing Service as an Employee of the Company or any
Affiliate following your Approved Leave, your Service will be deemed to have
terminated upon the expiration of the Approved Leave.

 

5. Settlement of Units. After any Units vest pursuant to Section 3 of this
Agreement, the Company shall, as soon as practicable (but in any event within
the period specified in Treas. Reg. § 1.409A-1(b)(4) to qualify for a short-term
deferral exception to Section 409A of the Code), cause to be issued and
delivered to you, or to your designated beneficiary or estate in the event of
your death, one Share in payment and settlement of each vested Unit (the date of
such issuance being the “Settlement Date”). Delivery of the Shares shall be
effected by the electronic delivery of the Shares to a brokerage account
maintained for you at E*Trade (or another broker designated by the Company), or
by another method provided by the Company, and shall be subject to the tax
withholding provisions of Section 6 of this Agreement and compliance with all
applicable legal requirements, including compliance with the requirements of
applicable federal and state securities laws, and shall be in complete
satisfaction and settlement of such vested Units.

 

6. Tax Consequences and Withholding. As a condition precedent to the delivery of
Shares in settlement of the Units, you are required to make arrangements
acceptable to the Company for payment of any federal, state or local withholding
taxes that may be due as a result of the issuance of Shares pursuant to the
Settlement of the Units (“Withholding Taxes”), in accordance with Section 15 of
the Plan.

Until such time as the Company provides notice to the contrary, it will collect
the Withholding Taxes through an automatic Share withholding procedure (the
“Share Withholding Method”), unless other arrangements acceptable to the Company
have been made. Under such procedure, the Company or its agent will withhold, at
the Settlement Date, a portion of the Shares with a Fair Market Value (measured
as of the Settlement Date) sufficient to cover the amount of such taxes;
provided, however, that the number of any Shares so withheld shall not exceed
the number necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state and
local tax purposes that are applicable to supplemental taxable income.

The Company will notify you in writing in the event the Share Withholding Method
is not available, in which case the Withholding Taxes will be collected from you
through one of the following alternatives:

 

  (a) delivery of your authorization to E*Trade (or another broker designated by
the Company) to transfer to the Company from your account at such broker the
amount of such Withholding Taxes;

 

  (b) the use of the proceeds from a next-day sale of the Shares issued to you,
provided that (i) such sale is permissible under the Company’s trading policies
governing its securities, (ii) you make an irrevocable commitment, on or before
the Settlement Date, to effect such sale of the Shares, and (iii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002; or

 

  (c) any other method approved by the Company.

 

3



--------------------------------------------------------------------------------

7. No Shareholder Rights. The Units subject to this Award do not entitle you to
any rights of a shareholder of the Company’s common stock. You will not have any
of the rights of a shareholder of the Company in connection with the grant of
Units subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 5 of this Agreement.

 

8. Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

9. Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

10. Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

11. Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.

 

12. Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

 

13. Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s common stock is then listed. This
Agreement may be unilaterally amended by the Company to comply with any such
compensation recovery policy.

By accepting this Award in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan
document.

 

4